Name: Council Regulation (EC) No 2308/97 of 17 November 1997 reintroducing a 12 % rate of duty to be applied to certain products falling within CN code 5607
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  America;  international trade;  leather and textile industries
 Date Published: nan

 22. 11 . 97 EN Official Journal of the European Communities L 321 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2308/97 of 17 November 1997 reintroducing a 12 % rate of duty to be applied to certain products falling within CN code 5607 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 , Having regard to the proposal from the Commission, Whereas the import duty on processed products of sisal or other textile fibres of the genus Agave falling within CN codes 5607 21 00 , 5607 29 10 and 5607 29 90 was reduced and bound at 12 % by the Community in the context of the Tokyo Round of Multilateral Trade Negotiations; Whereas the bound rate of 12 % on these products was subsequently withdrawn in accordance with the provisions of GATT Article XXVIII and was replaced by an autonomous rate of 25 % in Council Regulation (EEC) No 283/91 ('); Whereas, in the context of the Uruguay Round of Multilateral Trade Negotiations, the Community undertook to reintroduce the 12 % duty rate once Brazil had definitively eliminated the tax applied on exports of sisal fibres by the States of Paraiba and Bahia; whereas Brazil has, in the mean time, exempted the said exports of sisal fibres taxes; whereas, as a consequence it is appropriate to reintroduce the 12 % duty rate and to repeal Regulation (EEC) No 283/91 ; whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), should as a result be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2658/87 is hereby amended as follows : \ Rate of duty Supplementary unitCN code Description Autonomous (%) Conventional (% ) 1 2 3 4 5 '5607 Twine, cordage, ropes and cables , whether or not plaited or braided and whether or not impregnated, coated, covered or sheathed with rubber or plastics : 5607 10 00  Unchanged  Of sisal or other textile fibres of the genus Agave Unchanged Unchanged 5607 21 00   Binder or baler twine 16 12  5607 29   Other: 5607 29 10    Measuring more than 100 000 decitex ( 10 g/m) 16 12  5607 29 90    Measuring less than or equal to 100 000 decitex ( 10 g/m) 16 12 (') OJ L 35, 7. 2. 1991 , p. 1 . (2) OJ L 256, 7 . 9 . 1987, p. 1 , Regulation as last amended by Commission Regulation (EC) No 1624/ 97 (OJ L 224, 14. 8 . 1997, p. 16). L 321 /2 [ EN I Official Journal of the European Communities 22 . 11 . 97 Article 2 Regulation (EEC) No 283/91 is hereby repealed . Article 3 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1997. For the Council The President F. BODEN